THE THIRTEENTH COURT OF APPEALS

                                     13-15-00182-CV


                 Celia Sexton Tate and 1826 SPID Business Center, LLC
                                            v.
                     Carter L. Tate and C. C. Ambassador Row, LLC


                                     On Appeal from the
                       117th District Court of Nueces County, Texas
                            Trial Cause No. 2014-DCV-0878-B


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.        Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

July 30, 2015